The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.

                                                                  SUMMARY
                                                            January 28, 2021

                                 2021COA6

No. 18CA0775, People v. Abad — Crimes — Sexual Exploitation

of a Child; Constitutional Law — Fifth Amendment — Double

Jeopardy — Multiplicity; Evidence — Authentication — Hearsay

     The prosecution charged the defendant with nine different

counts of sexual exploitation of a child under section 18-6-

403(3)(b.5), C.R.S. 2020, based on his possession of photos found

in a Dropbox account and photos and videos found on two phones

that police recovered from his bedroom. On direct appeal, a

division of the court of appeals considers the defendant’s

contentions that the district court erred by (1) admitting

unauthenticated evidence from a Dropbox account and two cell

phones; (2) admitting hearsay testimony from two cell phone

extraction reports; and (3) entering multiplicitous convictions in

violation of double jeopardy.
     The division finds no error as to issues one and two. As to

issue three, the division concludes that where the evidence adduced

at trial did not establish factually distinct acts of possession, the

defendant’s convictions are multiplicitous and violate double

jeopardy.

     Consistent with People v. Bott, 2020 CO 86, the division

concludes that simultaneous possession of any number of sexually

exploitative items exceeding twenty constitutes a single offense.

Extending Bott, the division concludes that simultaneous

possession of more than one sexually exploitative video constitutes

a single offense. Finally, the division concludes that the fact that

the sexually exploitative material was found on three different

electronic devices or storage sites, standing alone, does not

establish factually distinct offenses justifying multiple convictions

and punishments. Accordingly, the division merges the defendant’s

convictions and remands for resentencing.
COLORADO COURT OF APPEALS                                         2021COA6


Court of Appeals No. 18CA0775
Jefferson County District Court No. 16CR3216
Honorable Christopher C. Zenisek, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Zachariah Andrew Abad,

Defendant-Appellant.


             JUDGMENT AFFIRMED IN PART, VACATED IN PART,
                AND CASE REMANDED WITH DIRECTIONS

                                  Division VI
                          Opinion by JUDGE BROWN
                         Dunn and Freyre, JJ., concur

                         Announced January 28, 2021


Philip J. Weiser, Attorney General, Brittany L. Limes, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Meredith Rose, Deputy State
Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    A jury convicted defendant, Zachariah Andrew Abad, of nine

 counts of sexual exploitation of a child. On appeal, he contends

 that the district court erred by (1) admitting unauthenticated

 evidence from a Dropbox account and two cell phones; (2) admitting

 hearsay testimony from two cell phone extraction reports; and (3)

 entering multiplicitous convictions in violation of double jeopardy.

¶2    In resolving Abad’s third contention, infra Part III, we must

 apply the Colorado Supreme Court’s recent decision in People v.

 Bott, 2020 CO 86 (Bott II), and decide two related matters of first

 impression. Consistent with Bott II, we conclude that simultaneous

 possession of more than twenty items of sexually exploitative

 material constitutes a single offense under section 18-6-403(3)(b.5),

 C.R.S. 2020. Extending the rationale of Bott II, we conclude that

 simultaneous possession of multiple sexually exploitative videos

 constitutes a single offense under section 18-6-403(3)(b.5). And we

 conclude that the fact that sexually exploitative material was found

 on three different electronic devices or storage sites, standing alone,

 does not establish factually distinct offenses justifying multiple

 convictions and punishments.




                                    1
¶3    Consequently, we conclude that Abad’s convictions are

 multiplicitous and violate double jeopardy. Accordingly, we merge

 his convictions and remand for resentencing, if necessary. We

 otherwise affirm the judgment.

                       I.   Factual Background

¶4    Investigator Kevin Donahue of the Jefferson County Sheriff’s

 Office Crimes Against Children Unit received a cyber tip from the

 National Center for Missing and Exploited Children (NCMEC) about

 photographs uploaded to a Dropbox account. The NCMEC believed

 the photographs were sexually exploitative images of children. The

 NCMEC provided Donahue a Yahoo email address and a list of IP

 addresses associated with the Dropbox account.

¶5    Based on this information, Donahue sent requests for

 production of records to, among others, Dropbox, Comcast, and

 Yahoo. In response, Yahoo produced subscriber information that

 included a phone number. Donahue ran the phone number

 through law enforcement databases and was able to link the

 number to Abad and obtain his address.

¶6    Once Donahue learned that Abad lived in Arvada, he

 transferred the case to the Arvada Police Department. The


                                  2
 information Donahue provided formed the basis for a search

 warrant. During the search of Abad’s house, police officers seized

 two cell phones from Abad’s bedroom — a Samsung Galaxy S-III

 (the S-III) and a Samsung Galaxy S-IV (the S-IV). The police

 downloaded the contents of the cell phones and found sexually

 exploitative images and videos of children on each device.

¶7    The prosecution charged Abad with nine class 4 felony counts

 of sexual exploitation of a child, based on his alleged possession of

 the photos found in Dropbox and the photos and videos found on

 the two phones. As detailed infra Part III.A, the jury convicted Abad

 of eight class 4 felonies and one class 6 felony. The district court

 sentenced him to six years each on the class 4 felonies and eighteen

 months on the class 6 felony, all sentences to run concurrently.

                     II.        Admissibility of Evidence

                           A.     Standard of Review

¶8    We review all evidentiary rulings for an abuse of discretion.

 People v. Glover, 2015 COA 16, ¶ 10. A trial court abuses its

 discretion when its ruling is manifestly arbitrary, unreasonable, or

 unfair, or if it misapplies the law. Campbell v. People, 2019 CO 66,

 ¶ 21; People v. Jefferson, 2017 CO 35, ¶ 25.


                                         3
                            B.   Dropbox Evidence

¶9        Abad contends that the district court erred by admitting the

  images found in Dropbox because they were not properly

  authenticated. We disagree.

                     1.   Additional Factual Background

¶ 10      At trial, Donahue testified that after he received the cyber tip

  from the NCMEC about a particular Dropbox account that might

  contain sexually exploitative material, he sent a request for

  production of records — “basically a search warrant for business

  records” — to Dropbox “for the subscriber information and content

  of that Dropbox account.” Dropbox responded with the subscriber

  information for the account, which included Abad’s name, an email

  address, and a list of IP addresses.1 Dropbox also sent a thumb

  drive “that contained the contents of [the account].” Donahue

  followed instructions to decrypt and view the thumb drive’s

  contents. Then he copied the contents of the thumb drive onto a

  disc.



  1 The prosecution did not admit the Dropbox subscriber evidence
  for the truth of the matter asserted but instead to explain
  Donahue’s investigation.

                                       4
¶ 11   When the prosecutor asked Donahue what he found on the

  thumb drive, Abad’s attorney objected based on lack of

  authentication. In response, the district court ruled that the

  prosecutor could lay more foundation to show that the evidence was

  what the prosecution purported it to be — “information returned

  from Dropbox pursuant to [Donahue’s] investigation.”

¶ 12   Donahue then explained that he had reviewed the disc’s

  contents before trial and they were “a fair and accurate

  representation of what [he] received from Dropbox.” And he

  testified that the files on the thumb drive and disc contained several

  folders holding hundreds of images and videos of children engaged

  in sexual acts with adults. The court admitted the disc of Dropbox

  contents (People’s Exhibit 3) into evidence without objection from

  Abad’s attorney.

¶ 13   The prosecutor then offered twenty-three printed images

  (People’s Exhibits 3-1 through 3-23) as evidence of the sexually

  exploitative material from the Dropbox account. Donahue testified

  that the printed images were “fair and accurate representations of

  the materials [he] received from Dropbox.” Abad’s attorney objected




                                    5
  to their admission based on lack of authentication, but the court

  overruled the objection and admitted them into evidence.

¶ 14   Later, the prosecution qualified Michael Roemer, a detective

  with the Arvada Police Department, as an expert in Cellebrite

  software, which the Arvada Police used to download information

  from Abad’s cell phones. He testified that once a cell phone has

  been downloaded and information from the phone has been

  extracted, he is trained to look at the extracted information,

  including images, text messages, and chats. He testified that some

  of the sexually exploitative images extracted from the S-IV were the

  same as those on the disc from Dropbox. He testified that some file

  path names on the extraction report from the cell phones contained

  the word “Dropbox.” And he testified that he viewed chats in the

  extraction report that had been downloaded from a messaging app,

  which involved Abad and several others, referenced viewing “nudes

  of 12- to 17-year-old females,” discussed sharing images, and

  included links to Dropbox posted into the chat.

                          2.    Applicable Law

¶ 15   Authenticity is a condition precedent to admissibility. CRE

  901(a). The condition “is satisfied by evidence sufficient to support


                                    6
  a finding that the matter in question is what its proponent claims.”

  Id.; People v. N.T.B., 2019 COA 150, ¶ 16. The burden to

  authenticate evidence is low — only a prima facie showing is

  required. Gonzales v. People, 2020 CO 71, ¶ 27. “Once the

  proponent meets this burden, the actual authenticity of the

  evidence and the effect of any defects go to the weight of evidence

  and not its admissibility.” N.T.B., ¶ 16.

¶ 16   Although CRE 901(b) sets forth nonexhaustive examples of

  ways to authenticate evidence, it does not establish the nature or

  quantity of proof required or prescribe any exclusive method for

  authenticating evidence. Gonzales, ¶ 30; N.T.B., ¶ 17.

            Because the rule’s plain language instructs
            that a proponent need only provide sufficient
            evidence to support a finding that the proffered
            evidence is what the proponent claims, the
            rule vests trial courts with broad discretion to
            consider a variety of foundational
            circumstances depending on the nature of the
            proffered evidence.

  Gonzales, ¶ 30; see also Colo. Citizens for Ethics in Gov’t v. Comm.

  for Am. Dream, 187 P.3d 1207, 1213 (Colo. App. 2008) (“Whether a

  proper foundation has been established is a matter within the




                                    7
  sound discretion of the trial court, whose decision will not be

  disturbed absent a clear abuse of discretion.”).

         3.   The Dropbox Images Were Properly Authenticated

¶ 17   Electronic evidence may be authenticated in several different

  ways under CRE 901, including through the testimony of a witness

  with knowledge that the evidence is what it is claimed to be and

  through circumstantial evidence. See People v. Hamilton, 2019 COA

  101, ¶ 36; Glover, ¶ 25. Information from Dropbox and other

  similar cloud-based storage providers, however, presents unique

  challenges in that it lacks readily identifiable characteristics that

  often make authentication under CRE 901 possible. N.T.B., ¶ 20.

  “Specifically, files uploaded to remote servers are not necessarily

  shared with other users, which forecloses the opportunity for a

  recipient to authenticate them. And cloud storage providers may

  not require detailed profiles of their users, which eliminates another

  avenue to corroborate ownership of the account’s contents.” Id.

¶ 18   Still, as noted, the standard for authentication is low.

  Gonzales, ¶ 27. Once the proponent makes a prima facie showing,

  the ultimate determination of whether the evidence is, in fact,

  authentic rests with the jury. Id. at ¶ 43; accord N.T.B., ¶ 16.


                                     8
¶ 19   At trial, the prosecution claimed that the printed images it

  sought to introduce were sexually exploitative images of children

  sent to Donahue by Dropbox. When it overruled Abad’s

  authentication objection, the district court understood the evidence

  being offered was “information returned from Dropbox pursuant to

  [Donahue’s] investigation.”2

¶ 20   Donahue’s testimony was sufficient to authenticate the printed

  images as sexually exploitative images of children from a Dropbox

  account, which Dropbox sent to Donahue. First, Donahue testified

  that he sent a request for production to Dropbox for subscriber

  information and the content of the Dropbox account associated with

  the NCMEC cyber tip. Then, he testified he received a thumb drive

  from Dropbox and viewed its contents. Next, he testified that he

  copied the contents of the thumb drive to a disc, that he viewed the

  contents of the disc before trial, and that the contents of the disc

  were a fair and accurate representation of what he received from


  2 On appeal, the People contend that the images Donahue
  authenticated at trial were “child pornography contained in a
  Dropbox account associated with Abad.” (Emphasis added.) That
  is not how the prosecution characterized the evidence at trial,
  however, and our review is necessarily limited to the district court’s
  ruling on the evidence as it was admitted.

                                     9
  Dropbox. The district court admitted into evidence the disc

  containing the entire contents of the Dropbox account. Abad’s

  attorney did not object. Finally, Donahue testified that the printed

  images the prosecution sought to introduce were fair and accurate

  representations of the materials he received from Dropbox.

¶ 21   Considering this evidence collectively, we conclude that the

  district court did not err by finding that the printed images were

  what the prosecution claimed they were — fair and accurate

  representations of the materials Dropbox sent to Donahue. See

  N.T.B., ¶ 18 (“[W]here a law enforcement investigator possesses

  personal knowledge that proffered evidence was produced in

  response to a search warrant, courts have allowed the investigator

  to authenticate that evidence.”). Accordingly, the district court did

  not abuse its discretion by admitting the Dropbox images.3


  3 It is worth noting that whether the evidence was sufficient for the
  jury to find beyond a reasonable doubt that Abad controlled the
  Dropbox account or possessed images contained in it is a separate
  question. Abad argues on appeal that there was insufficient
  evidence to support a conclusion by a reasonable person that he
  was guilty beyond a reasonable doubt as to the count associated
  with Dropbox. See People v. Brassfield, 652 P.2d 588, 592 (Colo.
  1982). But the premise underlying his argument is that the
  Dropbox images should not have been admitted. He argues that we


                                    10
                        C.   Cell Phone Evidence

¶ 22   Abad contends that the district court erred by admitting

  certain evidence related to the S-III and S-IV. Specifically, he

  argues that (1) the cell phone extraction reports and the images and

  videos from the phones were not properly authenticated and (2) the

  extraction reports and witness testimony about the content of the

  extraction reports were hearsay. We reject these contentions.

                  1.    Additional Factual Background

¶ 23   During the search of Abad’s house, the police seized two cell

  phones from Abad’s bedroom, the S-III and the S-IV. After the

  phones were logged into evidence at the police station, Detective

  Renee Beale, who was the lead detective on the case at the time,

  downloaded the contents of the cell phones. Beale downloaded the

  S-III on her own. Sergeant Amity Losey, who took over the




  should “not consider inadmissible evidence in determining whether
  sufficient evidence” supported his conviction. We disagree. See
  People v. Hard, 2014 COA 132, ¶ 39 (“In assessing the sufficiency of
  the evidence, we must consider all the evidence admitted at trial,
  including the erroneously admitted evidence . . . .”). Nonetheless,
  we have concluded that the Dropbox images were properly
  authenticated, which is Abad’s only appellate challenge to their
  admission. And Abad does not argue that the evidence was
  insufficient if the Dropbox images are considered.

                                    11
  investigation after Beale retired for medical reasons, assisted Beale

  in downloading the S-IV.

¶ 24   To download a cell phone, the police plug the phone into a

  computer, and specialized computer software extracts all available

  data from the phone and creates an extraction report. After

  describing this standard download process, Losey testified —

  without objection — that the police downloaded the data from

  Abad’s phones in the same way they download data from phones in

  “every other case.”

¶ 25   Then Roemer, the Cellebrite expert, explained that the Arvada

  Police Department has been using the Cellebrite software to extract

  data from phones since 2009. He explained that an extraction

  report may contain, among other things, user information, phone

  and chat logs, text and multimedia messages, emails, images,

  videos, file path information, and dates that files were downloaded.

  The software may also be able to extract information that has been

  deleted from the phone.

¶ 26   Losey reviewed the complete extraction report for the S-III.

  She testified that there were 22,418 total images on the S-III, which

  included images of children engaging in sexual acts. She testified


                                    12
  about a video on the device titled “13 Y/O sex” and described its

  contents. She also testified as to the names of other videos that

  had been deleted from the phone. Abad’s attorney objected to

  Losey’s testimony describing the content of the images and video

  based on the “best evidence rule” and to the titles of the videos as

  hearsay. The district court overruled the objections.

¶ 27   The prosecutor then moved to admit three pages of the S-III

  extraction report (People’s Exhibit 2), which reflected when the

  phone was downloaded, the serial number of the phone, the device

  user name and photograph, and email addresses and user names

  associated with the phone and various apps on the phone. Abad’s

  attorney did not object.

¶ 28   The prosecutor also offered twenty-eight printed images

  (People’s Exhibits 2-1 through 2-26, 2-28, and 2-29) as evidence of

  the sexually exploitative material from the S-III. Losey testified that

  the images were fair and accurate representations of photographs

  she previously viewed in the complete extraction report for the S-III.

  Abad’s attorney did not object.

¶ 29   Detective Kevin Westbrook assisted in executing the search

  warrant at Abad’s residence and recovering Abad’s two cell phones.


                                    13
  He testified without objection that the phones were placed into

  evidence at the Arvada Police Department and that they “were, in

  fact, later downloaded.”

¶ 30   Westbrook also testified that he reviewed the complete

  extraction report for the S-IV. He said the total number of images

  on the two phones exceeded 74,000 and that approximately 9,000

  images were identified as “child pornography.” He could not recall

  how many sexually exploitative videos were on the phones but

  testified that five videos from the S-IV were downloaded for use in

  this case. Abad’s attorney objected on several grounds and the

  objections were overruled.

¶ 31   The prosecutor offered twenty-two printed images (People’s

  Exhibits 1-1 through 1-22) as evidence of the sexually exploitative

  material from the S-IV. Westbrook testified that the images were

  fair and accurate representations of images downloaded from the

  S-IV that depicted children “engaged in graphic sexual acts with

  either other children or with adults.” Abad’s attorney did not

  object.

¶ 32   The prosecutor offered five discs each containing a sexually

  exploitative video extracted from the S-IV (People’s Exhibits 1-23


                                   14
  through 1-27) and one disc containing a sexually exploitative video

  extracted from the S-III (People’s Exhibit 2-30). Westbrook testified

  that the videos were fair and accurate representations of the videos

  downloaded from the S-III and S-IV. Abad’s attorney did not object.

¶ 33   The prosecutor moved to admit six pages of the S-IV extraction

  report (People’s Exhibit 1), which reflected the make and model of

  the phone, a Bluetooth device named “Zachariah Abad,” email

  addresses and usernames associated with various accounts and

  apps on the phone, and searched terms. Abad’s attorney did not

  object.

¶ 34   Westbrook testified that the partial extraction report reflected

  a YouTube search conducted on May 12, 2015, for “[IM] a

  pedophile.” Losey and Roemer both testified that they saw this

  same search on the same day during their reviews of the S-IV

  extraction report.

¶ 35   Westbrook testified that the partial S-IV extraction report

  reflected the username “Chocothunde” associated with the phone’s

  KIK messaging app. Losey testified that she viewed a conversation

  between Chocothunde and others through the KIK app on the S-IV

  and confirmed specific statements made by Chocothunde and the


                                   15
  others engaged in the conversation. Abad’s attorney objected to

  lack of authentication — specifically as to the identity of the users

  — and to hearsay. The district court determined that the

  prosecutor had laid a sufficient foundation that the phone belonged

  to Abad and that the statements made by Chocthunde through the

  app were Abad’s statements. The court ruled that statements by

  other users were not being offered for their truth, but to provide

  context for Abad’s statements.

¶ 36   Losey testified without further objection to other KIK app

  communications she viewed in the S-III extraction report between

  Abad and unknown users. Roemer likewise testified without

  further objection to other KIK and Snapchat communications he

  viewed in the S-IV extraction report between Abad and unknown

  users.

¶ 37   Although he did not call any defense witnesses, Abad admitted

  two exhibits into evidence during Roemer’s cross-examination.

  First he offered Defense Exhibit B, a partial extraction report from

  the S-III showing each of the still images admitted by the

  prosecution (People’s Exhibits 2-1 through 2-26, 2-28, and 2-29)

  and their associated file path information. Second, he offered


                                    16
  Defense Exhibit C, a partial extraction report from the S-IV showing

  each of the still images admitted by the prosecution (People’s

  Exhibits 1-1 through 1-22) and their associated file path

  information.

                             2.    Authenticity

¶ 38   Abad contends that the district court erred by admitting

  witness testimony about the contents of the S-III and S-IV

  extraction reports because the reports were not properly

  authenticated. He also contends that the district court erred by

  admitting the images and videos from the S-III and S-IV because

  they were not properly authenticated. We find no reversible error.

                            a.    Applicable Law

¶ 39   As noted, the authenticity requirement under CRE 901 is

  satisfied by a prima facie showing that the matter in question is

  what its proponent claims. Gonzales, ¶ 27; N.T.B., ¶ 16.

                 b.   Preservation and Standard of Reversal

¶ 40   The People contend that Abad failed to preserve these

  arguments by failing to object at trial. We agree.

¶ 41   On appeal, Abad contends that the extraction reports were not

  authenticated because the person who conducted the initial


                                     17
  download did not testify about it at trial. But he fails to identify any

  part of the record where his attorney lodged a similar objection with

  the district court. Losey, Westbrook, and Roemer testified at length

  about the contents of the extraction reports. The only

  “authentication” objection Abad’s attorney raised was when

  Westbrook testified to the number of sexually exploitative images on

  the two phones. And although defense counsel used the word

  “authentication,” he did not state the basis for the authentication

  objection or make any argument similar to the one he advances on

  appeal.

¶ 42   Abad’s attorney also did not object when the prosecution

  offered the partial extraction reports from the S-III and S-IV into

  evidence; instead, counsel affirmatively stated, “No objection.”

  Indeed, on appeal Abad clarifies that he “does not challenge the

  pages of the reports admitted as Exhibits 1 and 2.” Abad’s attorney

  also offered into evidence his own partial extraction reports

  (Exhibits B and C), which were created from the same data

  downloaded from the S-III and S-IV. Abad’s attorney likewise did

  not object when the prosecutor offered into evidence the images and




                                    18
  videos from the S-III or S-IV; instead, counsel affirmatively stated,

  “No objection.”

¶ 43   Because Abad failed to preserve these contentions, if we

  determine that the district court abused its discretion, we review for

  plain error. People v. Hagos, 2012 CO 63, ¶ 14 (“[W]e review all

  other errors, constitutional and nonconstitutional, that were not

  preserved by objection for plain error.”); People v. Devorss, 277 P.3d

  829, 834-35 (Colo. App. 2011). A plain error is (1) obvious;

  (2) substantial; and (3) undermines the fundamental fairness of the

  trial itself so as to cast serious doubt on the reliability of the

  judgment of conviction. Romero v. People, 2017 CO 37, ¶ 6 (citing

  Hagos, ¶ 14). “To qualify as plain error, the error must be one that

  ‘is so clear-cut, so obvious,’ a trial judge should be able to avoid it

  without benefit of objection.” Id. (citation omitted).

                       c.    The Extraction Reports

¶ 44   Losey and Westbrook testified that the S-III and S-IV were

  seized from Abad’s bedroom during the search of his home. They

  testified that the data from the phones was downloaded by the

  same process used by the Arvada Police in every other case

  involving extraction of data from cell phones — the phone is


                                      19
  plugged into a computer that extracts all the available data from the

  phone and creates a comprehensive extraction report. Roemer

  testified the police use a software called Cellebrite to download the

  data and create the extraction reports. Although Beale conducted

  the download of the S-III, Losey and Westbrook both testified,

  without objection, that they knew the S-III had been downloaded

  and an extraction report prepared. Losey assisted Beale with the

  download of the S-IV. And Losey, Westbrook, and Roemer testified

  at length about the extraction reports without objection (with the

  single exception noted above).

¶ 45   Given the minimal showing required by CRE 901, had the

  complete extraction reports for the S-III and S-IV been offered into

  evidence on this record, the district court would not have abused its

  discretion by concluding that they were what the prosecution

  claimed they were — data downloaded from the S-III and S-IV. See

  CRE 901(a). Accordingly, on this same basis, we cannot conclude

  that the district court abused its discretion by allowing witness

  testimony about the extraction reports.

¶ 46   But even if we were to conclude that the district court abused

  its discretion by not sua sponte rejecting witness testimony about


                                    20
  the extraction reports based on lack of authenticity, the error was

  not plain because it was not obvious. For an error to be so obvious

  that it qualifies as plain error, “the action challenged on appeal

  ordinarily ‘must contravene (1) a clear statutory command; (2) a

  well-settled legal principle; or (3) Colorado case law.’” Scott v.

  People, 2017 CO 16, ¶ 16 (quoting People v. Pollard, 2013 COA

  31M, ¶ 40).

¶ 47   Citing Hamilton, ¶¶ 36-39, Abad argues: “Someone had to be

  able to tell the jury, ‘I did the download, I followed the proper

  procedures, the machine that I used and its software were working

  properly, and I know that these images and videos are accurate

  replicas of what was stored on the phone.” But Hamilton does not

  make the purported error obvious because Hamilton was

  announced after Abad went to trial. See People v. Thompson, 2018

  COA 83, ¶ 34 (“Because plain error requires that the error be

  obvious and any legal principles be ‘well settled,’ we only consider

  the status of the law at the time of trial.”) (citation omitted), aff’d on

  other grounds, 2020 CO 72; People v. O’Connell, 134 P.3d 460, 465

  (Colo. App. 2005) (“[W]e will use the status of law at the time of trial

  in considering whether the trial court committed plain error.”). And


                                      21
  we do not find Hamilton persuasive here.4 See People v. Smoots,

  2013 COA 152, ¶ 21 (“[W]e are not bound by the decisions of other

  divisions of this court.”), aff’d sub nom. Reyna-Abarca v. People,

  2017 CO 15. So we perceive no reversible error.

                      d.    The Images and Videos

¶ 48   Having concluded that the extraction reports were properly

  authenticated, we also dispose of Abad’s unpreserved challenge to

  the authenticity of the images and videos from the S-III and S-IV.

¶ 49   Losey testified that the printed images offered as People’s

  Exhibits 2-1 through 2-26, 2-28, and 2-29 were “fair and accurate”

  representations of photographs she viewed on the “download report”

  for the S-III. Westbrook testified that the printed images offered as

  People’s Exhibits 1-1 through 1-22 were “fair and accurate

  representations of the images that were downloaded from” the S-IV.


  4 We do not find People v. Hamilton, 2019 COA 101, persuasive in
  part because it establishes an inflexible set of requirements that
  must be met to authenticate cell phone extraction reports, which
  appears inconsistent with Gonzales v. People, 2020 CO 71, ¶ 39, in
  which the Colorado Supreme Court recently rejected “adherence to
  a rigid formula for authentication.” Instead, the supreme court
  reminded us that the standard for authentication under CRE 901 is
  “flexible” and “minimal — all that’s required is a prima facie
  showing that the evidence is what its proponent claims.” Id. at
  ¶¶ 39, 42.

                                    22
  Westbrook also testified that the videos offered as People’s Exhibits

  1-23 through 1-27 and 2-30 were “fair and accurate

  representations of the videos that were downloaded from” the S-III

  and S-IV.

¶ 50   We conclude that this evidence is sufficient to make a prima

  facie showing that the images and videos are what the prosecution

  claimed — images and videos downloaded from the S-III and S-IV.

  See CRE 901(a); Gonzales, ¶ 27. We perceive no abuse of

  discretion.

                               3.   Hearsay

¶ 51   Abad contends that the district court erred by admitting

  hearsay testimony about the contents of the extraction reports,

  which he contends included more hearsay. He further contends

  that the admission of this hearsay evidence violated his

  confrontation rights. We disagree.

                          a.    Applicable Law

¶ 52   Hearsay is inadmissible except as provided by the Colorado

  Rules of Evidence or other applicable statutes or rules. CRE 802;

  People v. Buckner, 228 P.3d 245, 249 (Colo. App. 2009). Hearsay is

  “a statement other than one made by the declarant while testifying


                                    23
  at the trial or hearing, offered in evidence to prove the truth of the

  matter asserted.” CRE 801(c). A statement made by a party is not

  hearsay if it is offered against that party. CRE 801(d)(2)(A). And

  statements offered for other purposes — such as showing the

  statement’s effect on the listener or to give context to a defendant’s

  statements — are not offered for their truth and are not hearsay.

  See Glover, ¶¶ 40-42; People v. Robinson, 226 P.3d 1145, 1151

  (Colo. App. 2009).

              b.   The Extraction Reports Are Not Hearsay

¶ 53   Abad contends that the district court erred by admitting

  testimony about the extraction reports, because the reports

  themselves were hearsay. We disagree.

¶ 54   A declarant is “a person who makes a statement.” CRE

  801(b). A “statement” is either “(1) an oral or written assertion or

  (2) nonverbal conduct of a person, if it is intended by him to be

  communicative.” CRE 801(a). Information automatically generated

  by machines is not hearsay because no “person” or “declarant”

  made a “statement” within the meaning of CRE 801. Buckner, 228

  P.3d at 250.




                                     24
¶ 55   Losey’s testimony established that the extraction reports were

  produced automatically without human intervention. She testified

  that to generate the extraction reports, “you plug the cell phone . . .

  into a computer and it extracts the data and then . . . [i]t creates a

  report of everything that’s on the phone.” (Emphasis added.) The

  reports do not require any human input short of plugging the phone

  into a machine.

¶ 56   Because the reports were automatically generated, the reports

  themselves are not “statements” made by a “declarant,” and

  therefore they are not hearsay. See id.5 We perceive no abuse of

  discretion.



  5 Abad again relies on Hamilton, in which the division concluded
  that cell phone extraction reports and a detective’s testimony about
  those reports were hearsay. Hamilton, ¶¶ 26, 30. The Hamilton
  division started with the common premise that machine-generated
  reports are not hearsay because “no ‘person’ or ‘declarant’ made a
  communicative ‘statement’ within the meaning of CRE 801.” Id. at
  ¶ 24. It then explained that “[a] computer-generated record
  constitutes hearsay, however, when its creation involves human
  input or interpretation.” Id. at ¶ 26. The division concluded that
  the extraction reports there were hearsay because the prosecution
  did not establish that the reports were generated without human
  input or interpretation. Id. at ¶ 21. Unlike Hamilton, we conclude
  that there was sufficient evidence for the district court to conclude
  that the extraction reports in this case were computer generated
  without human input or interpretation.

                                     25
       c.   Testimony About the Extraction Reports Is Not Hearsay

¶ 57    Abad contends that the district court erred by admitting

  testimony about the extraction reports because that testimony

  constituted hearsay within hearsay. We disagree.

¶ 58    As an initial matter, because we have concluded that the

  extraction reports themselves are not hearsay, it follows that live

  testimony about the reports is not hearsay. See CRE 801(c)

  (“‘Hearsay’ is a statement other than one made by the declarant

  while testifying at the trial or hearing, offered in evidence to prove

  the truth of the matter asserted.”) (emphasis added).

¶ 59    Still, when a statement contains multiple layers of hearsay, a

  trial court must analyze each layer separately to determine whether

  a recognized exception applies. Bernache v. Brown, 2020 COA 106,

  ¶ 14. Hearsay included within hearsay is not excluded under the

  hearsay rule if each part of the combined statements conforms with

  an exception to the hearsay rule. See CRE 805. So, even though

  we have concluded that the extraction reports were not hearsay, the

  reports may still contain inadmissible evidence and we must

  analyze the statements within the reports separately to determine if

  they are hearsay. See Bernache, ¶ 17.


                                     26
¶ 60   Abad does not specifically identify the language in the

  extraction reports to which the witnesses testified that he contends

  is hearsay. He does, however, argue that certain categories of

  information contained in the extraction reports are hearsay. We

  address each category as best we can.

¶ 61   To the extent Abad contends that the names of the files

  extracted from the S-III and S-IV were hearsay, we disagree. They

  were offered for the nonhearsay purpose of showing that Abad knew

  sexually exploitative content was on his phones.

¶ 62   To the extent Abad contends that testimony about the number

  of images on the S-III and S-IV was hearsay, we disagree. A

  computer-generated tally is not hearsay because there is no

  declarant and there is no statement within the meaning of CRE

  801. See Buckner, 228 P.3d at 250. And the witnesses’ personal

  perceptions of the volume and type of images in the extraction

  reports are not hearsay.

¶ 63   To the extent Abad contends that testimony about the

  YouTube search “[IM] a pedophile” was hearsay, we also disagree.

  First, the information was admitted without objection as part of

  People’s Exhibit 1, the partial S-IV extraction report. Second, it was


                                   27
  not offered for its truth; regardless of the truth or falsity of the

  statement, it was offered to show that the phone user knowingly

  searched for that phrase. Third, the statement constituted a

  nonhearsay statement by a party opponent. CRE 801(d)(2)(A). “To

  admit a statement under this rule, the proponent must prove by a

  preponderance of the evidence that it was the opposing party who

  made the statement.” Glover, ¶ 40. This standard asks the court to

  decide whether a contested fact is “more probable than its

  nonexistence.” People v. Marx, 2019 COA 138, ¶ 49 (quoting People

  v. Taylor, 618 P.2d 1127, 1135 (Colo. 1980)). We conclude the

  evidence was sufficient to establish, by a preponderance of the

  evidence, that Abad was the person who conducted the search.

¶ 64   To the extent Abad contends that the device user information

  contained in People’s Exhibit 1, the partial S-IV extraction report,

  was hearsay, we disagree. If such information could be considered

  a statement, it would be a nonhearsay statement by a party

  opponent because we conclude the evidence was sufficient to

  establish by a preponderance of the evidence that Abad input his

  name, email, and account information into the phone. See CRE

  801(d)(2)(A); Glover, ¶ 13.


                                      28
¶ 65   Finally, to the extent Abad contends that testimony about KIK

  app messages was hearsay, we disagree. Roemer testified, without

  objection, to the username associated with the various S-IV

  messaging apps, which was reflected in People’s Exhibit 1, the

  partial S-IV extraction report. For any statements made by the

  usernames associated with Abad (e.g., Chocothunde), the

  statements would be admissions by a party opponent, and not

  hearsay. See CRE 801(d)(2)(A). We conclude the evidence was

  sufficient to establish this fact by a preponderance of the evidence.

  See Glover, ¶ 13. Any statements by other unknown individuals

  engaging in a chat conversation with Abad were not offered for their

  truth, but for the nonhearsay purpose of providing context for

  Abad’s own statements. See Glover, ¶ 42 (“As to statements made

  by others in the records, they were not hearsay because they were

  admitted to give context to defendant’s statements.”); Robinson, 226

  P.3d at 1151.

¶ 66   Accordingly, because the extraction reports were not hearsay,

  and because none of the challenged evidence contained in the

  extraction reports was hearsay, the district court did not abuse its




                                    29
  discretion by admitting witness testimony about the reports or their

  content.

                 d.   No Confrontation Clause Violation

¶ 67   Abad contends that the admission of hearsay evidence violated

  his rights under the Federal and Colorado Confrontation Clauses.

  We disagree.

¶ 68   Although the admission of testimonial hearsay implicates a

  defendant’s confrontation rights under the Federal and Colorado

  Constitutions, the admission of nonhearsay does not. Robinson,

  226 P.3d at 1151; see also U.S. Const. amend. VI; Davis v.

  Washington, 547 U.S. 813, 823 (2006) (admission of testimonial

  hearsay violates federal confrontation rights); People v. Oliver, 745

  P.2d 222, 226 (Colo. 1987) (“The sixth amendment right

  of confrontation guaranteed by the United States Constitution is

  applicable to the states through the fourteenth amendment.”);

  People v. Isom, 140 P.3d 100, 103 (Colo. App. 2005) (no right of

  confrontation exists when statements are not offered for their

  truth). Because the district court did not admit hearsay evidence,

  the Confrontation Clause does not apply.




                                    30
                            III.   Multiplicity

¶ 69   Finally, Abad contends that his nine convictions are

  multiplicitous in violation of double jeopardy. We agree.

                  A.   Additional Factual Background

¶ 70   The prosecution charged Abad with nine counts of sexual

  exploitation of a child. Each count alleged that he possessed or

  controlled either a video or more than twenty different items of

  sexually exploitative material, “[o]n and before October 27, 2015,”

  the day that the police executed the search warrant at Abad’s home.

¶ 71   Before trial, Abad moved to dismiss counts 2-9 as

  multiplicitous. The prosecution responded by providing a bill of

  particulars explaining that it charged six separate counts for six

  separate videos — one video found on the S-III and five videos found

  on the S-IV — and three separate counts for three groups of more

  than twenty images — one group found in Dropbox, one group

  found on the S-III, and one group found on the S-IV. It contended

  that possession of each sexually exploitative video constituted a

  separate crime and that possession of more than twenty sexually

  exploitative images on each electronic device or storage site

  (Dropbox, S-III, and S-IV) constituted a separate crime. The district


                                     31
  court denied the motion to dismiss, indicating it was not persuaded

  that the prosecution was not permitted to charge the case as it had.

¶ 72   Jury Instruction 3, which identified the charges, simply

  stated, “The defendant is charged with committing the crimes of

  SEXUAL EXPLOITATION OF A CHILD (NINE COUNTS), in Jefferson

  County, Colorado, on or before October 27, 2015.”

¶ 73   The jury received verdict forms for each count. The verdict

  forms did not reference any dates associated with the individual

  counts. The only information that distinguished one count from

  another was (1) whether the count related to the S-III or the S-IV

  and (2) whether the count related to a video or to a group of images.

       The jury convicted Abad of nine counts as follows:

           Count 1: Sexual exploitation of a child (Samsung S-IV

             Video – EX. 1-27). The jury found this item was a

             moving image.

           Count 2: Sexual exploitation of a child (Samsung S-IV

             Video – EX. 1-26). The jury found this item was a

             moving image.




                                   32
 Count 3: Sexual exploitation of a child (Samsung S-IV

  Video – EX. 1-25). The jury found this item was a

  moving image.

 Count 4: Sexual exploitation of a child (Samsung S-IV

  Video – EX. 1-24). The jury found this item was a

  moving image.

 Count 5: Sexual exploitation of a child (Samsung S-IV

  Video – EX. 1-23). The jury found this item was a

  moving image.

 Count 6: Sexual exploitation of a child (Samsung S-IV

  Images – EX. 1, 1-1 to 1-22). The jury unanimously

  found Abad “knowingly possessed the same 21 or more

  items of sexually exploitative material, or that he

  knowingly possessed all of the items alleged and at least

  21 items were sexually exploitative.”

 Count 7: Sexual exploitation of a child (Samsung S-III

  Video – EX. 2-30). The jury found this item was a

  moving image.

 Count 8: Sexual exploitation of a child (Samsung S-III

  Images – EX. 2, 2-1 to 2-26, 2-28, and 2-29). The jury

                        33
              unanimously found Abad “knowingly possessed the

              same 21 or more items of sexually exploitative material,

              or that he knowingly possessed all of the items alleged

              and at least 21 items were sexually exploitative.”

            Count 9: Sexual exploitation of a child (Dropbox Images

              – EX. 3-1 to 3-23, 3-25). The jury did not unanimously

              find that Abad “knowingly possessed the same 21 or

              more items of sexually exploitative material.”

              Accordingly, he was convicted of a class 6 felony rather

              than a class 4 felony on this count.

              B.    Standard of Review and Applicable Law

¶ 74   We review de novo a preserved claim that multiplicitous

  convictions violate a defendant’s constitutional protection against

  double jeopardy. People v. Bott, 2019 COA 100, ¶ 57 (Bott I), aff’d,

  2020 CO 86.

¶ 75   The Double Jeopardy Clauses of the United States and

  Colorado Constitutions protect an accused against being twice

  placed in jeopardy for the same crime. U.S. Const. amend. V; Colo.

  Const. art. II, § 18; Bott II, ¶ 7; Woellhaf v. People, 105 P.3d 209,

  214 (Colo. 2005). The Double Jeopardy Clauses protect not only


                                     34
  against a second trial for the same offense, but also against

  multiple punishments for the same offense. Bott II, ¶ 7.

¶ 76   Multiplicity is the charging of multiple counts and the

  imposition of multiple punishments for the same criminal conduct.

  Woellhaf, 105 P.3d at 214; Quintano v. People, 105 P.3d 585, 589

  (Colo. 2005) (“Multiplicity is the charging of the same offense in

  several counts, culminating in multiple punishments.”).

  Multiplicitous convictions violate the constitutional prohibition

  against double jeopardy. Bott I, ¶ 58.

¶ 77   If a defendant is prosecuted for distinct offenses under the

  same statute, we ascertain whether his double jeopardy rights were

  violated by determining (1) whether the unit of prosecution

  prescribed by the legislature permits the charging of multiple

  offenses and (2) whether the evidence in support of each offense

  justified the charging of multiple offenses and the imposition of

  multiple sentences. Id. (citing Quintano, 105 P.3d at 590).

¶ 78   “Unit of prosecution” refers to the extent to which the relevant

  statute permits the prosecution to separate the defendant’s conduct

  into discrete acts for purposes of prosecuting multiple offenses.

  Bott II, ¶ 9; Quintano, 105 P.3d at 590. “It is the province of the


                                    35
  legislature to establish and define offenses by prescribing the

  allowable unit of prosecution.” Woellhaf, 105 P.3d at 215; see also

  Bott II, ¶ 8 (“Because any particular criminal proscription can be

  violated more than once and often in more than one way, it is . . .

  for the legislature to determine the breadth of the conduct it intends

  to be punished as a single crime or single violation of its criminal

  proscription.”).

¶ 79   To determine the unit of prosecution, we look exclusively to

  the statute. Woellhaf, 105 P.3d at 215; People v. Arzabala, 2012

  COA 99, ¶ 23. In construing a statute, we must discern and

  effectuate the intent of the legislature based primarily on the plain

  and ordinary meaning of the statutory language. Bott I, ¶ 61;

  Arzabala, ¶ 23.

                      C.    The Unit of Prosecution

¶ 80   To determine the unit of prosecution for sexual exploitation of

  a child, we look to the text of the statute. Woellhaf, 105 P.3d at

  215; Arzabala, ¶ 23. As relevant here, a person commits sexual

  exploitation of a child if he “[p]ossesses or controls any sexually

  exploitative material for any purpose.” § 18-6-403(3)(b.5). Sexually

  exploitative material is statutorily defined to include “any” of a


                                     36
  number of specifically named and disjoined items depicting a child

  involved in or observing explicit sexual conduct. § 18-6-403(2)(j);

  Bott II, ¶ 13. “Sexual exploitation of a child by possession of

  sexually exploitative material . . . is a class 4 felony if . . . [t]he

  possession is of a video, recording or broadcast of moving visual

  images, or motion picture or more than twenty different items

  qualifying as sexually exploitative material.” § 18-6-403(5)(b)(II).

¶ 81   The Colorado Supreme Court recently considered the unit of

  prosecution for sexual exploitation of a child by possession. See

  Bott II, ¶¶ 13-16. It focused on subsection (5)(b), concerning

  classification and punishment, which “expressly defines the scope

  of a single commission of that offense in terms of the type or

  number of different items qualifying as sexually exploitative

  material possessed pursuant to subsection (3)(b.5).” Id. at ¶ 15.

             In subparagraph (5)(b)(II), the legislature
             specifies that possession pursuant to
             subsection (3)(b.5) of a video, recording or
             broadcast of moving visual images, or motion
             picture, or more than twenty different items
             qualifying as sexually exploitative material “is
             a class 4 felony.” [§ 18-6-403(5)(b)(II)]
             (emphasis added). . . .

             . . . [I]n specifying that possession of more
             than twenty qualifying items is a class 4


                                       37
             felony, the legislature has defined the unit of
             prosecution in terms of the number of items
             possessed for the crime of sexual exploitation
             of a child by possession pursuant to
             subsection (3)(b.5). Because the legislature
             has itself determined that the possession of
             qualifying items numbering greater than
             twenty, without limitation, amounts to the
             commission of a single felony, separate
             convictions and punishment for the
             simultaneous possession of qualifying items
             exceeding twenty violates constitutional
             protections against being punished twice for
             the same offense.

  Id. at ¶¶ 15-16.

¶ 82   Under the plain and unambiguous language of the statute,

  Abad may be convicted and punished only once for the

  simultaneous possession of more than twenty items qualifying as

  sexually exploitative material. § 18-6-403(5)(b)(II); Bott II, ¶ 16. In

  other words, that Abad possessed more than one set or grouping of

  twenty-one sexually exploitative images does not, by itself, mean

  that he committed more than one offense.

¶ 83   By the same rationale, Abad may be convicted and punished

  only once for the simultaneous possession of more than one video.

  Subparagraph (5)(b)(II) provides that possession of “a video . . . or

  more than twenty different items qualifying as sexually exploitative



                                     38
  material” is a class 4 felony. § 18-6-403(5)(b)(II) (emphasis added).

  Although “items” is not a defined term, “subparagraph (5)(b)(II)’s use

  of the phrase ‘items qualifying as sexually exploitative material’ is a

  clear and unmistakable reference to the list of disjoined items in

  subsection (2)(j).” Bott II, ¶ 15. One of those disjoined items is

  “any . . . video . . . that depicts a child engaged in, participating in,

  observing, or being used for explicit sexual conduct.” § 18-6-

  403(2)(j). Because such a video is an “item[] qualifying as sexually

  exploitative material” under subsection (2)(j), the legislature chose

  to punish possession of “a video” the same as possession of more

  than twenty videos (or more than twenty other items qualifying as

  sexually exploitative material).

¶ 84   Our task in construing this statute is to ascertain and give

  effect to the intent of the legislature, not to second-guess its

  judgment. Rowe v. People, 856 P.2d 486, 489 (Colo. 1993). This is

  particularly true here as it is the exclusive province of the

  legislature “to establish and define offenses by prescribing the

  allowable unit of prosecution.” Woellhaf, 105 P.3d at 215. Based

  on the plain language of the statute, the legislature did not intend

  to create a separate offense or authorize a separate conviction and


                                      39
  punishment for possession of each sexually exploitative video;

  rather, possession of a single video or simultaneous possession of

  multiple videos, absent evidence that the videos were possessed in

  factually distinct ways as we discuss next, constitutes a single class

  4 felony offense.

                  D.   Abad’s Convictions Must Merge

¶ 85   Having determined that the legislature defined the unit of

  prosecution for the crime of sexual exploitation of a child by

  possession pursuant to subsection (3)(b.5) in terms of the number

  and type of sexually exploitative items possessed, see Bott II, ¶ 16,

  we must next determine whether the evidence adduced at trial

  established that Abad engaged in factually distinct acts of

  possession that may be prosecuted separately. See Woellhaf, 105

  P.3d at 218-19; Quintano, 105 P.3d at 591-92. If the counts cannot

  be prosecuted separately, they must merge. See People v. Rhea,

  2014 COA 60, ¶ 17 (“Merger has the same effect as vacating one of

  the multiplicitous sentences.”).

¶ 86   Typically, the factors we consider when determining whether

  conduct supporting the commission of a particular offense is

  factually distinct from conduct supporting a second or subsequent


                                     40
commission of the same offense include whether the acts were

separated by time or location, were the product of new volitional

departures or fresh impulse, or were separated by intervening

events. See Woellhaf, 105 P.3d at 218-19; Quintano, 105 P.3d at

591-92; see also Bott II, ¶ 14. But “possession” as a criminal act “is

clearly different in nature from other discrete, voluntary acts.” Bott

II, ¶ 14. Possession “continues until the possessor is divested of

control of the possessed item, [so] it is more in the nature of a

condition than a discrete act, or at least has more in common with

a course of conduct or a series of acts related along a continuum of

conduct.” Id. As a result, factors like temporal and spatial

proximity or the presence or absence of intervening events or

volitional departures are less applicable to offenses of possession.

Id.

           Rather, the intended scope of a single offense
           of possession is typically determined by
           considerations involving the nature of the
           thing or quantity of things simultaneously
           possessed, how or where or when they were
           acquired or controlled, the length of time they
           have been possessed, or the purpose or
           intended use for which they were possessed.

Id.



                                  41
¶ 87     The People contend that Abad was properly convicted of six

  separate offenses based on possession of six videos and three

  separate offenses based on possession of groups of more than

  twenty images found on three separate electronic devices or storage

  sites — the S-III, the S-IV, and Dropbox. We have already

  concluded that, absent some evidence that Abad’s possession of

  each video or group of more than twenty images was factually

  distinct, his simultaneous possession of the six videos and more

  than sixty images constitutes a single offense of sexual exploitation

  of a child by possession. See § 18-6-403(3)(b.5); see also Bott II,

  ¶ 16

¶ 88     Although the People argue that each of the videos is “factually

  distinct,” they focus on the unit of prosecution rather than on any

  distinct conduct by Abad that would support additional or

  subsequent commissions of the same offense. It was their position

  at trial, and it remains their position on appeal, that each video

  possessed constitutes a separate and distinct offense. But because

  of how the legislature has defined the unit of prosecution, the mere

  fact that Abad simultaneously possessed more than one video

  cannot, by itself, justify more than one conviction and punishment.


                                     42
  And the People do not identify any facts adduced at trial to

  establish “how or where or when,” Bott II, ¶ 14, Abad had acquired

  or controlled any one of the videos. Nor do they point us to

  evidence that Abad possessed any one of the videos for a different

  length of time or for a different purpose than any of the others. See

  id.

¶ 89    For the three counts based on possessing more than twenty

  images, the People argue that the three separate electronic devices

  or storage sites (two phones and a Dropbox account) equate to three

  separate “locations.” See Quintano, 105 P.3d at 592. Because the

  sexually exploitative material was found in three different locations,

  the People argue, Abad engaged in three distinct acts of possession

  that may be prosecuted separately.6

¶ 90    While location is a relevant factor in determining whether

  distinct offenses have been committed, the “location” contemplated



  6 To be sure, the supreme court’s recent decision in People v. Bott,
  2020 CO 86, left open the question we must answer now. The
  sexually exploitative items on which Bott’s conviction and
  punishment were based were all found on a single memory card.
  Id. at ¶ 19. The court did not decide whether images saved on
  multiple electronic devices or storage sites could establish factually
  distinct possession offenses. Id.

                                    43
  by Woellhaf and Quintano is a physical location. See Woellhaf, 105

  P.3d at 218-19; Quintano, 105 P.3d at 591-92. Indeed, changing

  physical locations may allow a defendant an opportunity to pause

  and reflect on his actions, after which further criminal conduct

  more clearly constitutes a new volitional departure subject to

  additional punishment. See Woellhaf, 105 P.3d at 218-19;

  Quintano, 105 P.3d at 591-92.

¶ 91   But as noted in Bott II, ¶ 14, the typical factors we consider

  when determining whether conduct is sufficiently factually distinct

  to support multiple commissions of the same offense do not readily

  apply to crimes of possession. And we are not convinced that two

  phones and a Dropbox account, standing alone, evidence Abad’s

  possession of sexually exploitative material in factually distinct

  ways — particularly when the two phones were recovered from one

  physical location (Abad’s bedroom), the Dropbox account is cloud-

  based, there was evidence that some images found in Dropbox were

  the same images found on the S-IV, and there was no evidence that

  the images found on the S-III were entirely different than the images

  found on the S-IV.




                                    44
¶ 92   The People did not argue at trial and have not identified on

  appeal any other facts establishing distinct acts of possession by

  Abad. Without prejudging the significance of such evidence, the

  People do not contend that Abad acquired or controlled any of the

  images or groups of images on a different date or at a different time

  or from a different source than any of the other images or groups of

  images. And they do not point us to evidence that Abad possessed

  any of the images or groups of images for a different length of time

  or for a different purpose than any of the others. Bott II, ¶ 14.

  Without more, we cannot conclude on this record that the evidence

  justified the charging of multiple offenses and the imposition of

  multiple sentences. See id.; Friend v. People, 2018 CO 90, ¶ 23

  (concluding the prosecution proved only a single crime in part

  because “the information did not allege specific facts supporting”

  five different counts and “although before us the People have

  attempted to assign specific facts to particular counts, the

  prosecution did not try the case that way”); People v. Abiodun, 111

  P.3d 462, 471 (Colo. 2005) (noting that when determining whether a

  defendant’s acts constitute factually distinct offenses, we look to

  how the offenses were charged and to the evidence at trial); People


                                    45
  v. Meils, 2019 COA 180, ¶ 44 (merging four counts of sexual

  exploitation of a child where there was “no indication that the

  prosecution intended to demonstrate that count 1 occurred at a

  different time than counts 2, 3, and 4”).

¶ 93   We also agree with Abad that it would be illogical to conclude

  that possession of twenty-one images on each of three different

  storage devices found in the same physical location may be

  prosecuted as three separate class 4 felony offenses while

  possession of sixty-three images (or 294 images, as in Bott II, ¶ 4)

  on a single device must be prosecuted as a single class 4 felony

  offense. See United States v. Elliott, 937 F.3d 1310, 1315 (10th Cir.

  2019) (“It seems implausible that Congress could have intended to

  punish an individual who possesses five images of child

  pornography on five different devices five times more severely as an

  individual who possesses the same five images on one device.”).

¶ 94   Because the evidence adduced at trial does not establish

  factually distinct acts of possession, we conclude that Abad’s

  convictions must merge and the case must be remanded for

  resentencing, if necessary. See Bott I, ¶ 69 (vacating multiplicitous

  convictions and remanding for resentencing); People v. Johnson,


                                    46
  2016 COA 15, ¶ 25 (“In multicount cases, judges typically craft

  sentences on the various counts as part of an overall sentencing

  scheme, but when a count is vacated and that scheme unravels,

  they should have the discretion to reevaluate the underlying facts

  and sentences on the remaining counts.”).

                            IV.    Conclusion

¶ 95   We remand to the district court to merge Abad’s convictions on

  counts 2-9 into his conviction on count 1, to amend the mittimus to

  reflect the merger, and for resentencing, if necessary.7 We

  otherwise affirm the judgment.

       JUDGE DUNN and JUDGE FREYRE concur.




  7 Where the original sentences for counts that are merged were
  concurrent with the remaining count, there may be no need for
  resentencing since the length of the initial sentence remains the
  same after merger. See, e.g., Armintrout v. People, 864 P.2d 576,
  578, 582 (Colo. 1993).

                                    47